              Case 3:21-cv-00090-SLH Document 1 Filed 05/12/21 Page 1 of 21




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

BRENT OTTAWAY,                                   )       Civil Action No. 3:21-cv-90
                                                 )
                  Plaintiff,                     )
                                                 )
         vs.                                     )
                                                 )
SAINT FRANCIS UNIVERSITY,                        )       FILED ELECTRONICALLY
                                                 )
                  Defendant.                     )        JURY TRIAL DEMANDED

                                  COMPLAINT IN CIVIL ACTION

         Plaintiff Brent Ottaway (“Plaintiff” or “Mr. Ottaway”) by and through undersigned counsel,

files this Complaint in Civil Action stating as follows:

                                              I. PARTIES

         1.       Mr. Ottaway is an adult individual residing in Blair County, Pennsylvania.

         2.       Defendant Saint Francis University (“SFU”) is a post-secondary educational

institution with its primary place of business at 117 Evergreen Drive, P.O. Box 600, Loretto, PA

15940.

                                          II. JURISDICTION

         3.       The jurisdiction of this Court over the matters set forth in this Complaint is set forth

at 28 U.S.C. § 1331, 28 U.S.C. § 1332, and at 42 U.S.C. § 2000e-5(f)(3).

                                              III. VENUE

         4.       The events set forth in this Complaint occurred in Cambria County, Pennsylvania,

in the Western District of Pennsylvania; therefore, venue is appropriate in this Court.

                               IV. ADMINISTRATIVE EXHAUSTION

         5.       On or about December 17, 2019, Mr. Ottaway filed an administrative charge with the
            Case 3:21-cv-00090-SLH Document 1 Filed 05/12/21 Page 2 of 21




U.S. Equal Employment Opportunity Commission (docketed at 533-2020-00618) alleging, inter alia,

sex and disability discrimination.

       6.       The aforementioned charge further indicated that Mr. Ottaway was the target of

retaliatory conduct.

       7.       The body of the aforementioned charge further alleged that Mr. Ottaway was the

victim of age discrimination.

       8.       The aforementioned charge was cross-filed with the Pennsylvania Human Relations

Commission (“PHRC”).

       9.       On February 12, 2021, the EEOC closed out its investigation into Mr. Ottaway’s

administrative charge and issued a “Right to Sue” notice (attached to this Complaint as “Exhibit A”).

       10.      The discrimination claims, both under the federal statutes and under the Pennsylvania

Human Relations Act (“PHRA”), as set forth in the underlying administrative charge have been

exhausted.

                                            V. FACTS

       11.      Mr. Ottaway was formerly employed as an associate professor of communications

by SFU.

       12.      Mr. Ottaway is a male and is over forty years of age.

       13.      Mr. Ottaway was qualified for his position as an associate professor of

communications at SFU.

       14.      Mr. Ottaway has two degrees in mass communications and had completed all doctoral

course work and comprehensive exams in this area at the Pennsylvania State University (“Penn

State”).


                                                  2
          Case 3:21-cv-00090-SLH Document 1 Filed 05/12/21 Page 3 of 21




       15.      Mr. Ottaway had taught courses in mass communication at SFU, Penn State, and at

West Virginia University.

       16.      Mr. Ottaway was granted tenure at SFU in 1997.

       17.      While at SFU, Mr. Ottaway served in the Faculty Senate (where he was the first

person to be elected president of that body three times), as NCAA Faculty Athletics Representative,

and in multiple administrative positions.

       18.      Mr. Ottaway served as advisor to the student news outlet and facilitated internships

for Communications students.

       19.      Mr. Ottaway was also involved in multiple volunteer efforts in the community and

conducted numerous community outreach activities, including conducting a seminar for employees

at the Altoona Mirror.

       20.      Mr. Ottaway had previously served as Dean of General Education at SFU.

       21.      Mr. Ottaway was diagnosed with prostate cancer in February 2018; because of this

diagnosis, he was perceived by his colleagues and superiors at SFU to be disabled.

       22.      Even though he had been diagnosed with prostate cancer, Mr. Ottaway continued to

teach at SFU.

       23.      Mr. Ottaway disclosed the fact of his diagnosis to Donna Menis (“Prof. Menis”), then

the Chair of the Department of Communications, Dean Tim Whisler (“Dean Whisler”), and Provost

Wayne Powel.

       24.      In 2018, Mr. Ottaway also ran for the U.S. House of Representatives while teaching

at SFU.

       25.      In 2018, SFU, citing purported economic reasons, laid off a number of faculty,


                                                 3
          Case 3:21-cv-00090-SLH Document 1 Filed 05/12/21 Page 4 of 21




including some who were tenured such as Mr. Ottaway.

       26.     On July 25, 2018, four SFU administrators–including two deans–were informed of

their terminations; the deans were removed from their offices by campus police.

       27.     On July 27, 2018, after receiving a telephone call from him, Mr. Ottaway met with

the University President, Rev. Malachi Van Tassell (“Fr. Van Tassell”).

       28.     The newly appointed Vice President of Academic Affairs and the Director of Human

Resources were also present at the aforementioned meeting.

       29.     During the meeting Mr. Ottaway was told that his position within the Department of

Communications was eliminated and that he would be terminated after a final year on the faculty.

       30.     Fr. Van Tassell assured Mr. Ottaway that his impending termination was not related

to his performance.

       31.     Fr. Van Tassell claimed that mass layoffs–pursuant to which Mr. Ottaway was to be

terminated–were precipitated by a budget deficit.

       32.     Fr. Van Tassell’s claims regarding a budgetary shortfall were pretextual, as evidenced

by the fact that SFU had sufficient funds to create a food court on campus.

       33.     The SFU administration never demonstrated that there was a financial exigency that

would require the termination of tenured faculty.

       34.     The fact that SFU is still advertising to fill open administrative positions shows that

its claim of financial exigency is pretextual.

       35.     Indeed, Dean Whisler expressed to Mr. Ottaway his belief that SFU’s financial

exigencies were exaggerated.

       36.     Mr. Ottaway would later learn that SFU’s budget shortfall had been exaggerated and


                                                 4
           Case 3:21-cv-00090-SLH Document 1 Filed 05/12/21 Page 5 of 21




was largely attributable to changes in accounting rules.

       37.      Mr. Ottaway is older than his two colleagues within the Department of

Communications who were retained.

       38.      One of the retained faculty members, Kelly Rhodes (“Dr. Rhodes”) lacked an

academic background in communications and had taught only two out of the twenty-three course

offerings within the Communications Department.

       39.      Dr. Rhodes’s doctorate is in management and organizational leadership (her

dissertation was entitled “Corporate Social Responsibility Decision Making in Major League

Baseball: A Case Study”), not communications, and was granted by the for-profit University of

Phoenix.

       40.      Another retained faculty member, Prof. Menis, retired shortly thereafter.

       41.      Unlike Dr. Rhodes, Mr. Ottaway holds an undergraduate degree and a master’s degree

in communications and completed all requirements but the dissertation for a Ph.D. in Mass

Communications at Penn State.

       42.      Mr. Ottaway had taught eighteen of the Department’s twenty-three course offerings

(in contrast to Dr. Rhodes’s two) while also coordinating internships and advising the student news

organization.

       43.      Prior to obtaining his master’s degree, Mr. Ottaway served as “editor and publisher”

of a national magazine with a typical circulation of 60,000 readers per month.

       44.      Upon learning of the termination decision, Prof. Menis, then Departmental Chair,

expressed surprise at the termination of Mr. Ottaway.

       45.      Prof. Menis herself would retire after the Fall 2018 semester, further diminishing the


                                                  5
          Case 3:21-cv-00090-SLH Document 1 Filed 05/12/21 Page 6 of 21




capacity of the Communications Department.

       46.     In the case of Mr. Ottaway normal procedures regarding the termination of tenured

faculty were ignored by SFU.

       47.     In September-October 2018, the American Association of University Professors

(“AAUP”) sent multiple letters to Fr. Van Tassell formally protesting SFU’s actions, noting that the

University’s actions were contrary to basic principles of academic freedom and shared governance.

       48.     Mr. Ottaway made informal complaints to the SFU administration regarding the

conditions of his termination.

       49.     After he learned of his termination, Mr. Ottaway’s faculty office was moved to a less

desirable location.

       50.     Mr. Ottaway’s employment at SFU ended on or about May 12, 2019, which was the

date of commencement and was the end of the Spring 2019 semester.

       51.     Since he was a tenured member of the faculty, SFU had, per Article VI, Section 12(D)

of the Faculty Handbook (attached to this Complaint as “Exhibit B”), the obligation to offer Mr.

Ottaway alternative employment “...in some other area of employment consistent with the faculty

member’s qualifications.”

       52.     While Mr. Ottaway was offered a part time position to teach in the Communications

Department as an adjunct, this was not a comparable position since it would supply only a fraction

of the salary he had been paid previously.

       53.     Since the time of his termination, SFU has failed to make any effort to locate

alternative employment for Mr. Ottaway.

       54.     In August 2019, the position of Director (formerly Dean) of General Education


                                                 6
            Case 3:21-cv-00090-SLH Document 1 Filed 05/12/21 Page 7 of 21




became vacant; Mr. Ottaway had previously held that position and was qualified to hold that

position.

       55.      The position of Director of General Education is a part-time position; the incumbent

is expected to teach one course.

       56.      Even though he had left the position as Director/Dean, Mr. Ottaway remained

involved in general education activities at SFU.

       57.      SFU could have offered Mr. Ottaway the position of Director of General Education

and allowed him to teach in General Education and/or Communications.

       58.      Alternatively, SFU could have offered to Mr. Ottaway the position of

Communications Department Chair upon the sudden retirement of Prof. Menis.

       59.      Mr. Ottaway had taught far more classes in the Department, and had greater

leadership experience, than Dr. Rhodes.

       60.      Because he was a tenured faculty member, SFU was, and remains, obligated to find

alternative employment for Mr. Ottaway in light of the fact that his previous position had been

eliminated for purported financial reasons.

       61.      The ongoing failure of SFU to offer Mr. Ottaway alternative employment constitutes

a continuing adverse employment action.

       62.      The relocation of his office and his ultimate termination also constitute adverse

employment actions.

       63.      Similarly situated faculty who were significantly younger than Mr. Ottaway were not

subjected to similar adverse employment actions.

       64.      Similarly situated faculty who were not diagnosed with cancer were not subjected to


                                                   7
          Case 3:21-cv-00090-SLH Document 1 Filed 05/12/21 Page 8 of 21




adverse employment actions similar to those experienced by Mr. Ottaway.

       65.     Mr. Ottaway was singled out for adverse treatment and action on account of his age,

perceived disability, and/or sex.

       66.     Mr. Ottaway was also subject to retaliation in the form of the aforementioned adverse

treatment and action because he engaged in protected activities, including his complaints to the SFU

administration regarding the terms of his termination.

       67.     Mr. Ottaway demands a jury trial.

                                          VI. COUNTS

                  COUNT I: DISCRIMINATION ON THE BASIS OF SEX
                   VIOLATION OF TITLE IX, 20 U.S.C. § 1681 et seq.

       68.     The preceding paragraphs are incorporated as if set forth at length herein.

       69.     Title IX prohibits educational institutions that receive funds from the federal

government from engaging in discrimination on the basis of sex.

       70.     Based upon information and belief, SFU is an educational institution that receives

funding from the federal government.

       71.     Mr. Ottaway is a male and, as such, is a member of a class protected by Title IX.

       72.     Mr. Ottaway was qualified for his employment at SFU.

       73.     Mr. Ottaway was subjected to an adverse employment action when he was terminated

from his position as a tenured faculty member in the Communications Department.

       74.     Dr. Rhodes–a less qualified female faculty member–was retained over Mr. Ottaway.

       75.     The facts of his termination were compounded by the fact that Mr. Ottaway’s office

was relocated to a less favorable location.



                                                 8
          Case 3:21-cv-00090-SLH Document 1 Filed 05/12/21 Page 9 of 21




       76.     Mr. Ottaway was subjected to a further adverse employment action when he was

passed over for the position of Director of General Education, a position that he had held previously.

       77.     Less qualified female faculty members–such as Dr. Rhodes–were not subjected to

similar adverse employment actions.

       78.     Mr. Ottaway was subjected to multiple adverse employment actions on account of

his gender.

       79.     Responsible SFU administrators were aware of this discriminatory action.

       80.     Mr. Ottaway seeks all remedies and damages permitted under Title IX including, but

not limited to, back pay, front pay, emotional distress and reputation harm damages, reinstatement,

attorney’s fees, costs, and pre-judgment and post-judgment interest.

                  COUNT II: DISCRIMINATION ON THE BASIS OF SEX
                   VIOLATION OF TITLE VII, 42 U.S.C. § 2000e et seq.

       81.     The preceding paragraphs are incorporated as if set forth at length herein.

       82.     Mr. Ottaway is a male and, as such, is a member of a class protected by Title VII.

       83.     Mr. Ottaway was qualified for his employment at SFU.

       84.     Mr. Ottaway was subjected to an adverse employment action when he was terminated

from his position as a tenured faculty member in the Communications Department.

       85.     Dr. Rhodes–a less qualified female faculty member–was retained over Mr. Ottaway.

       86.     The fact of his termination was exacerbated by the fact that Mr. Ottaway’s office was

relocated to a less favorable location.

       87.     Mr. Ottaway was subjected to a further adverse employment action when he was

passed over for the position of Director of General Education, a position that he had held previously.



                                                  9
         Case 3:21-cv-00090-SLH Document 1 Filed 05/12/21 Page 10 of 21




       88.     Less qualified female faculty members–such as Dr. Rhodes–were not subjected to

similar adverse employment actions.

       89.     Mr. Ottaway was subjected to multiple adverse employment actions on account of

his gender.

       90.     Mr. Ottaway seeks all remedies and damages permitted under Title VII including, but

not limited to, back pay, front pay, emotional distress and reputation harm damages, reinstatement,

attorney’s fees, costs, and pre-judgment and post-judgment interest.

   COUNT III: DISCRIMINATION ON THE BASIS OF PERCEIVED DISABILITY
 VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12111 et
                                 seq.

       91.     The preceding paragraphs are incorporated as if set forth at length herein.

       92.     The disclosures of his prostate cancer diagnosis to his colleagues and to SFU

administrators contributed to a perception at SFU that Mr. Ottaway was disabled.

       93.     Perceived disability is a protected class under the Americans with Disabilities Act

(“ADA”).

       94.     Mr. Ottaway was qualified for his employment at SFU.

       95.     Mr. Ottaway was subjected to an adverse employment action when he was terminated

from his position as a tenured faculty member in the Communications Department.

       96.     Less qualified faculty members who were not perceived as being disabled–such as

Dr. Rhodes–were retained over Mr. Ottaway.

       97.     The fact of his termination was compounded by the fact that Mr. Ottaway’s office was

relocated to a less favorable location.

       98.     Mr. Ottaway was subjected to a further adverse employment when he was passed over


                                                10
           Case 3:21-cv-00090-SLH Document 1 Filed 05/12/21 Page 11 of 21




for the position of Director of General Education, a position that he had held previously.

       99.     Less qualified faculty members who were not disabled or perceived to be disabled

were not subjected to similar adverse employment actions.

       100.    Mr. Ottaway was subjected to multiple adverse employment actions on account of

the fact that he was perceived as being disabled.

       101.    Mr. Ottaway seeks all remedies and damages permitted under the ADA, including,

but not limited to, back pay, front pay, emotional distress and reputation harm damages,

reinstatement, attorney’s fees, costs, and pre-judgment and post-judgment interest.

           COUNT IV: DISCRIMINATION ON THE BASIS OF AGE
 VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT, 29 U.S.C. §
                             621 et seq.

       102.    The preceding paragraphs are incorporated as if set forth at length herein.

       103.    Mr. Ottaway is over forty years of age and, as such, is a member of the class protected

by the Age Discrimination in Employment Act (“ADEA”).

       104.    Moreover, Mr. Ottaway was diagnosed with prostate cancer, a condition commonly

associated with advancing age.

       105.    Mr. Ottaway was qualified for his employment at SFU.

       106.    Mr. Ottaway was subjected to an adverse employment action when he was terminated

from his position as a tenured faculty member in the Communications Department.

       107.    Younger, less qualified faculty members–such as Dr. Rhodes–were retained over Mr.

Ottaway.

       108.    The fact of his termination was compounded by the fact that Mr. Ottaway’s office was

relocated to a less favorable location.


                                                 11
         Case 3:21-cv-00090-SLH Document 1 Filed 05/12/21 Page 12 of 21




       109.    Mr. Ottaway was subjected to a further adverse employment action when he was

passed over for the position of Director of General Education, a position that he had held previously.

       110.    Younger and less qualified faculty members were not subjected to similar adverse

employment actions.

       111.    Mr. Ottaway was subjected to multiple adverse employment actions on account of

the fact that he was perceived as being disabled.

       112.    Mr. Ottaway seeks all remedies and damages permitted under the ADEA, including,

but not limited to, back pay, front pay, emotional distress and reputation harm damages,

reinstatement, attorney’s fees, costs, and pre-judgment and post-judgment interest.

                     COUNT V: RETALIATION
 VIOLATION OF THE AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12111 et
                              seq.

       113.    The preceding paragraphs are incorporated as if set forth at length herein.

       114.    The ADA prohibits employers from retaliating against employees who complain of

discrimination on the basis of disability or on the basis of perceived disability.

       115.    Mr. Ottaway engaged in actions protected by the ADA when he complained of the

discriminatory nature of his termination.

       116.    SFU retaliated against Mr. Ottaway when it failed to offer him the position of

Director of General Education.

       117.    Mr. Ottaway was qualified to fill the position of Director of General Education.

       118.    The denial of the position of Director of General Education constitutes an adverse

employment action.

       119.    Mr. Ottaway seeks all remedies and damages permitted under the ADA, including,


                                                 12
         Case 3:21-cv-00090-SLH Document 1 Filed 05/12/21 Page 13 of 21




but not limited to, back pay, front pay, emotional distress and reputation harm damages,

reinstatement, attorney’s fees, costs, and pre-judgment and post-judgment interest.

                      COUNT VI: RETALIATION
 VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT, 29 U.S.C. §
                             621 et seq.

       120.    The preceding paragraphs are incorporated as if set forth at length herein.

       121.    The ADEA prohibits employers from retaliating against employees who complain of

discrimination on the basis of age.

       122.    Mr. Ottaway engaged in actions protected by the ADEA when he complained of the

discriminatory nature of his termination.

       123.    SFU retaliated against Mr. Ottaway when it failed to offer him the position of

Director of General Education.

       124.    Mr. Ottaway was qualified to fill the position of Director of General Education.

       125.    The denial of the position of Director of General Education constitutes an adverse

employment action.

       126.    Mr. Ottaway seeks all remedies and damages permitted under the ADEA, including,

but not limited to, back pay, front pay, emotional distress and reputation harm damages,

reinstatement, attorney’s fees, costs, and pre-judgment and post-judgment interest.

          COUNT VII: DISCRIMINATION ON THE BASIS OF SEX
 VIOLATION OF THE PENNSYLVANIA HUMAN RELATIONS ACT, 43 P.S. § 951 et
                               seq.

       127.    The preceding paragraphs are incorporated as if set forth at length herein.

       128.    Mr. Ottaway is a male and, as such, is a member of a class protected by the PHRA.

       129.    Mr. Ottaway was qualified for his employment at SFU.


                                                13
         Case 3:21-cv-00090-SLH Document 1 Filed 05/12/21 Page 14 of 21




       130.    Mr. Ottaway was subjected to an adverse employment action when he was terminated

from his position as a tenured faculty member in the Communications Department.

       131.    Dr. Rhodes–a less qualified female faculty member–was retained over Mr. Ottaway.

       132.    The facts of his termination was exacerbated by the fact that Mr. Ottaway’s office was

relocated to a less favorable location.

       133.    Mr. Ottaway was subjected to a further adverse employment when he was passed over

for the position of Director of General Education, a position that he had held previously.

       134.    Less qualified female faculty members–such as Dr. Rhodes–were not subjected to

similar adverse employment actions.

       135.    Mr. Ottaway was subjected to multiple adverse employment actions on account of

his gender.

       136.    Mr. Ottaway seeks all remedies and damages permitted under the PHRA, including,

but not limited to, back pay, front pay, emotional distress and reputation harm damages,

reinstatement, attorney’s fees, costs, and pre-judgment and post-judgment interest.

  COUNT VIII: DISCRIMINATION ON THE BASIS OF PERCEIVED DISABILITY
 VIOLATION OF THE PENNSYLVANIA HUMAN RELATIONS ACT, 43 P.S. § 951 et
                                seq.

       137.    The preceding paragraphs are incorporated as if set forth at length herein.

       138.    The disclosures of his prostate cancer diagnosis to his colleagues and to SFU

administrators gave rise to a perception at SFU that Mr. Ottaway was disabled.

       139.    Perceived disability is a protected class under the PHRA.

       140.    Mr. Ottaway was qualified for his employment at SFU.

       141.    Mr. Ottaway was subjected to an adverse employment action when he was terminated


                                                14
         Case 3:21-cv-00090-SLH Document 1 Filed 05/12/21 Page 15 of 21




from his position as a tenured faculty member in the Communications Department.

       142.    Less qualified faculty members who were not perceived as being disabled–such as

Dr. Rhodes–were retained over Mr. Ottaway.

       143.    The fact of his termination was compounded by the fact that Mr. Ottaway’s office was

relocated to a less favorable location.

       144.    Mr. Ottaway was subjected to a further adverse employment when he was passed over

for the position of Director of General Education, a position that he had held previously.

       145.    Less qualified faculty members who were not perceived to be disabled were not

subjected to similar adverse employment actions.

       146.    Mr. Ottaway was subjected to multiple adverse employment actions on account of

the fact that he was perceived as being disabled.

       147.    Mr. Ottaway seeks all remedies and damages permitted under the PHRA, including,

but not limited to, back pay, front pay, emotional distress and reputation harm damages,

reinstatement, attorney’s fees, costs, and pre-judgment and post-judgment interest.

          COUNT IX: DISCRIMINATION ON THE BASIS OF AGE
 VIOLATION OF THE PENNSYLVANIA HUMAN RELATIONS ACT, 43 P.S. § 951 et
                              seq.

       148.    The preceding paragraphs are incorporated as if set forth at length herein.

       149.    Mr. Ottaway is over forty years of age and, as such, is a member of the class protected

by the PHRA.

       150.    Moreover, Mr. Ottaway was diagnosed with prostate cancer, a condition commonly

associated with advancing age.

       151.    Mr. Ottaway was qualified for his employment at SFU.


                                                 15
         Case 3:21-cv-00090-SLH Document 1 Filed 05/12/21 Page 16 of 21




        152.    Mr. Ottaway was subjected to an adverse employment action when he was terminated

from his position as a tenured faculty member in the Communications Department.

        153.    Younger and less qualified faculty members–such as Dr. Rhodes–were retained over

Mr. Ottaway.

        154.    The fact of his termination was compounded by the fact that Mr. Ottaway’s office was

relocated to a less favorable location.

        155.    Mr. Ottaway was subjected to a further adverse employment when he was passed over

for the position of Director of General Education, a position that he had held previously.

        156.    Younger and less qualified faculty members were not subjected to similar adverse

employment actions.

        157.    Mr. Ottaway was subjected to multiple adverse employment actions on account of

the fact of his age.

        158.    Mr. Ottaway seeks all remedies and damages permitted under the PHRA, including,

but not limited to, back pay, front pay, emotional distress and reputation harm damages,

reinstatement, attorney’s fees, costs, and pre-judgment and post-judgment interest.

                      COUNT X: RETALIATION
 VIOLATION OF THE PENNSYLVANIA HUMAN RELATIONS ACT, 43 P.S. § 951 et
                               seq.

        159.    The preceding paragraphs are incorporated as if set forth at length herein.

        160.    The PHRA prohibits employers from retaliating against employees who complain of

age, disability, and/or perceived disability discrimination.

        161.    Mr. Ottaway engaged in actions protected by the PHRA when he complained of the

discriminatory nature of his termination.


                                                 16
         Case 3:21-cv-00090-SLH Document 1 Filed 05/12/21 Page 17 of 21




       162.    SFU retaliated against Mr. Ottaway when it failed to offer him the position of

Director of General Education.

       163.    Mr. Ottaway was qualified to fill the position of Director of General Education.

       164.    The denial of the position of Director of General Education constitutes an adverse

employment action.

       165.    Mr. Ottaway seeks all remedies and damages permitted under the PHRA, including,

but not limited to, back pay, front pay, emotional distress and reputation harm damages,

reinstatement, attorney’s fees, costs, and pre-judgment and post-judgment interest.

                         COUNT XI: BREACH OF CONTRACT
                    VIOLATION OF PENNSYLVANIA COMMON LAW

       166.    The preceding paragraphs are incorporated as if set forth at length herein.

       167.    In order to state a claim for breach of contract under Pennsylvania law, a plaintiff

must first plead the existence of a contract (including its essential terms), a breach of the contract

on the part of the defendant, and resultant damages.

       168.    Under Pennsylvania law, an internal employee handbook may constitute a binding

contract between an employer and an employee.

       169.    At SFU, the terms and conditions of the employment of tenured faculty member is

found in the Faculty Handbook.

       170.    Mr. Ottaway was a tenured member of the faculty.

       171.    SFU failed to adhere with the terms and conditions set forth in the Faculty Handbook

with respect to the termination of tenured faculty.

       172.    Per Article VI, Section 12(D) of the SFU Faculty Handbook, “[i]f tenure is to be



                                                 17
         Case 3:21-cv-00090-SLH Document 1 Filed 05/12/21 Page 18 of 21




terminated because of financial necessity on the part of the university, it is incumbent on the

institution to show the existence of such necessity for dismissal. Should any faculty member’s

services be terminated, the faculty member shall receive one year’s notice of termination of service,

or in lieu of such notice, an amount of money equal to the faculty member’s last year’s contractual

salary. When appropriate, the university will make every reasonable effort to retain the faculty

member in some other area of employment consistent with the faculty member’s qualifications.”

       173.    Even though SFU claimed that it terminated Mr. Ottaway on account of financial

necessity, it failed to demonstrate such exigency and, as a consequence, breached the contractual

terms set forth above.

       174.    SFU’s claim of financial exigency is suspect in light of the fact that it had “found”

money to create an on-campus food court.

       175.    Moreover, SFU failed to make any reasonable attempt to retain Mr. Ottaway when

it failed to offer him the position of Director of General Education, a position that he had held

previously.

       176.    The additional failure of SFU to offer the position of Chair of the Communications

Department constitutes another adverse employment action.

       177.    Mr. Ottaway suffered damages, including, but not limited to, economic damages in

the form of lost salary and benefits, as a consequence of SFU’s breach of the contractual terms.

       178.    Mr. Ottaway seeks all damages available to him under Pennsylvania law for breach

of contract.




                                                 18
         Case 3:21-cv-00090-SLH Document 1 Filed 05/12/21 Page 19 of 21




                        COUNT XII: BREACH OF CONTRACT
                    VIOLATION OF PENNSYLVANIA COMMON LAW

       179.    The preceding paragraphs are incorporated as if set forth at length herein.

       180.    In order to state a claim for breach of contract under Pennsylvania law, a plaintiff

must first plead the existence of a contract (including its essential terms), a breach of the contract

on the part of the defendant, and resultant damages.

       181.    Under Pennsylvania law, an internal employee handbook may constitute a binding

contract between an employer and an employee.

       182.    At SFU, the terms and conditions of the employment of tenured faculty member is

found in the faculty handbook.

       183.    Mr. Ottaway was a tenured member of the faculty.

       184.    Article XI, Section 1 of the Faculty Handbook (attached to this Complaint as “Exhibit

C”) guarantees academic freedom to members of the SFU Faculty, reading in part that “[r]elated to

academic freedom is the responsibility of the faculty member to participate in the formation of

academic policy according to the procedures established by the University.”

       185.    The policy then proceeds to indicate that SFU “respects” the viewpoints of faculty

with respect to institutional governance.

       186.    A faculty leader throughout his career at SFU, Mr. Ottaway vocally expressed

opposition to administrative decisions that violated the principle of shared governance or were

otherwise detrimental to the university.

       187.    Mr. Ottaway became known as an outspoken faculty member willing to publicly

challenge the University administration, as when he argued on a local television news program



                                                 19
         Case 3:21-cv-00090-SLH Document 1 Filed 05/12/21 Page 20 of 21




against the abrupt decision by Fr. Van Tassell’s predecessor as University president (Fr. Gabriel

Zeiss) to cancel a scheduled (and paid-for) appearance by Pulitzer-Prize-winning writer Ellen

Goodman (“Ms. Goodman”) because of her pro-choice stance on abortion, which was entirely

irrelevant in the context of her planned speech.

       188.    Mr. Ottaway also co-authored (with Kirk Weixel of the SFU Department of English)

a letter to the University’s Board of Directors arguing that the University’s Franciscan mission would

be better served by considering a lay president instead of limiting the search to shrinking pool of

priests of the Franciscan Friars of the Third Order Regular (T.O.R.); such a move would have vastly

increased the number of candidates with the educational background, teaching and administrative

experience, fund-raising abilities, and sound judgment needed to run a university successfully.

       189.    Mr. Ottaway also ran for the U.S. House of Representative as the nominee of the

Democratic Party.

       190.    When he ran for the U.S. House of Representative as the nominee of the Democratic

Party, Mr. Ottaway maintained a pro-choice stance on abortion.

       191.    Mr. Ottaway’s defense of Ms. Goodman, his call for broadening presidential searches

to include women and other non-priests, and his Congressional run were considered by some to be

contrary to the espoused “Catholic values” of SFU.

       192.    Rather than respect Mr. Ottaway’s viewpoints, the University administration targeted

him for termination at a convenient time.

       193.    The University’s action in this respect constitutes a violation of the terms set out in

the Faculty Handbook.

       194.    The termination of Mr. Ottaway’s employment constitutes and adverse employment


                                                   20
           Case 3:21-cv-00090-SLH Document 1 Filed 05/12/21 Page 21 of 21




action.

          195.   Mr. Ottaway suffered damages, including, but not limited to, economic damages in

the form of lost salary and benefits, as a consequence of SFU’s breach of the contractual terms.

          196.   Mr. Ottaway seeks all damages available to him under Pennsylvania law for breach

of contract.

                                                     Respectfully Submitted,

                                                     LIEBER HAMMER HUBER & PAUL, P.C.

                                                     s/James B. Lieber
                                                     James B. Lieber
                                                     PA I.D. No. 21748
                                                     Thomas M. Huber
                                                     PA I.D. No. 83053
                                                     Jacob M. Simon
                                                     PA I.D. No. 202610
                                                     1722 Murray Ave., 2nd Floor
                                                     Pittsburgh, PA 15217
                                                     (412) 687-2231 (tel.)
                                                     (412) 687-3140 (fax)




                                                21
